Exhibit 10.1

AGREEMENT AND PLAN OF SHARE EXCHANGE

by and among

CLEANTECH INNOVATIONS, INC.,

a Nevada corporation

and

INITIAL KONCEPTS, INC., d/b/a SIX DIMENSIONS a California corporation

and the

SHAREHOLDER OF

INITIAL KONCEPTS, INC., d/b/a SIX DIMENSIONS

Dated June 13, 2014



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF SHARE EXCHANGE

THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into this 13th day of June 2014, by and among,
CLEANTECH INNOVATIONS, INC., a Nevada corporation (the “Company”), INITIAL
KONCEPTS, INC., d/b/a SIX DIMENSIONS, a California corporation (“Newco”) and the
Shareholder of Newco set forth on the signature page hereof (the “Newco
Holder”). (The Company, Newco, and the Newco Holder are sometimes hereinafter
collectively referred to as the “Parties” and individually as a “Party.”)

WITNESSETH

WHEREAS, the Company is a publicly owned Nevada corporation with 24,982,822
shares of common stock, par value $0.00001 per share (the “Common Stock”),
issued and outstanding; and is quoted on the Nasdaq Capital Market under the
symbol “CTEK”;

WHEREAS, Newco is a corporation organized under the laws of the State of
California which prior to the Closing Date (as that term is defined herein)
shall convert into a corporation organized under the laws of the State of
Nevada, whose customers consist of well recognized corporate and government
clients in the United States, the shares of which (the “Newco Shares”), are
owned as of the date hereof by all the Newco Holder on the signature page
hereto;

WHEREAS, the Parties desire that the Company acquire all of the Newco Shares
from the Newco Holder solely in exchange for 266,787,609 newly issued shares of
the Company’s Common Stock equal to approximately fifty percent (50%) of the
Company’s issued and outstanding common stock following the Reorganization (as
that item is defined herein) (the “Exchange Shares”), pursuant to the terms and
conditions set forth in this Agreement;

WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to the Newco Holder on a pro rata basis, in
proportion to the ratio that the number Newco Shares held by such Newco Holder
bears to the pro rata portion of Newco Shares held by all the Newco Holder as of
the date of the Closing as set forth on Schedule A;

WHEREAS, prior to the closing of the transactions contemplated hereby, the
Company shall have obtained shareholder approval to amend its Articles of
Incorporation (the “Charter Amendment”) to: (A) change its authorized capital
stock to 1,200,000,000 shares which will be designated Common Stock par value
$0.0000001 per share (the “Authorized Increase”); (B) change the name of the
Company to “6D Global Technologies, Inc.”; (C) to authorize the conversion of
the Company into a corporation organized under the laws of the State of Delaware
(the “Conversion”); (D) obtained approval by NASDAQ of the continued listing of
the Company’s Common Stock on the NASDAQ Capital Market (the “Listing”); (E)
obtained the resignation of all of the Company’s China-based officers and
directors and the appointment of the proposed U.S.-based directors set forth on
Schedule B hereto, subject to change and adjustment (the “Appointments”); (F)
completed the spin-off of all of the Company’s China-based operations and assets
to the Company’s former management team led by Bei Lu, in exchange for the
satisfaction and/or assumption of all liabilities of the Company in excess of
$500.00 and 17,729,403 shares of Common Stock by the shareHolder of the Company
set forth

 

2



--------------------------------------------------------------------------------

on Schedule C hereto (the “Spin-Off”); and (G) obtained NYGG (Asia) Ltd’s
consent to convert all of its notes, interests, debts, advances and liabilities
made to, in, by or on behalf of the Company, into 242,534,190 shares of the
Company’s Common Stock (the “NYGG Conversion Shares”), immediately following the
Closing (the “NYGG Debt Conversion”, and with the Charter Amendment, the
Financing, the Listing, the Appointments and the Spin-Off, the
“Reorganization”);

WHEREAS, NewCo shall complete a private placement equity offering (the
“Financing”) to raise the approximate aggregate amount of minimum $3,000,000 and
maximum $5,100,000 at $0.30 per share (the “Financing Shares”);

WHEREAS, following the Closing and the Reorganization, Newco will become a
wholly-owned subsidiary of the Company, and the Financing Shares shall be
converted on a 1:1 basis into common stock of the Company; and

WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under
Section 368(a) of the Internal Revenue Code of 1986, as amended.

NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I

PLAN OF EXCHANGE

1.1 Incorporation of Recitals. The foregoing recitals are incorporated herein by
reference and made a part of this Agreement.

1.2 The Exchange. At the Closing (as hereinafter defined), all of the Newco
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for the Exchange Shares. From and after the Closing Date, the Newco
Holder shall no longer own any Newco Shares and the former Newco Shares shall
represent the pro rata portion of the Exchange Shares issuable in exchange
therefor pursuant to this Agreement. Any fractional shares that would result
from such exchange will be rounded up to the next highest whole number.

1.3 No Dilution. Except as set forth herein, the Company shall neither effect,
nor fix any record date with respect to, any stock split, stock dividend,
reverse stock split, recapitalization, or similar change in the Company Common
Stock between the date of this Agreement and the Effective Time.

1.4 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall occur immediately following the completion of the closing
conditions set forth in Article VI of this Agreement have been satisfied or
waived (the “Closing Date”) such date to be no later than December 31, 2014,
unless mutually agreed upon by all parties hereto..

 

3



--------------------------------------------------------------------------------

1.5 Closing Events. At the Closing, each of the respective parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby. If agreed to by the parties, the
Closing may take place through the exchange of documents (other than the
exchange of stock certificates) by fax, email and/or express courier. At the
Closing, the Exchange Shares shall be issued in the names and denominations
provided by Newco.

1.6 Standstill.

(a) Until the earlier of the Closing or September 30, 2014 (the “No Shop
Period”), Newco, will not (i) solicit or encourage any offer or enter into any
agreement or other understanding, whether written or oral, for the sale,
transfer or other disposition of any capital stock or assets of Newco to or with
any other entity or person, except as contemplated by the Transaction, other
than sales of goods and services by Newco in the ordinary course of its
business; (ii) entertain or pursue any unsolicited communication, offer or
proposal for any such sale, transfer or other disposition; or (iii) furnish to
any person or entity (other than the Company, and its authorized agents and
representatives) any nonpublic information concerning Newco or its business,
financial affairs or prospects for the purpose or with the intent of permitting
such person or entity to evaluate a possible acquisition of any capital stock or
assets of Newco. If Newco shall receive any unsolicited communication or offer,
Newco shall immediately notify the Company of the receipt of such communication
or offer.

(b) During the No Shop Period, the Company will not (i) solicit or encourage any
offer or enter into any agreement or other understanding, whether written or
oral, for the sale, transfer or other disposition of any capital stock or assets
of the Company to or with any other entity or person, except as contemplated
herein, other than sales of goods and services by the Company in the ordinary
course of its business; (ii) entertain or pursue any unsolicited communication,
offer or proposal for any such sale, transfer or other disposition; or
(iii) furnish to any person or entity (other than Newco , and its authorized
agents and representatives) any nonpublic information concerning the Company or
its business, financial affairs or prospects for the purpose or with the intent
of permitting such person or entity to evaluate a possible acquisition of any
capital stock or assets of the Company. If either the Company or any of the
Company’s stockHolder shall receive any unsolicited communication or offer, the
Company or such the Company stockholder, as applicable, shall immediately notify
Newco of the receipt of such communication or offer.

1.7 Exemption from Registration. The Company and Newco intend that the Exchange
Shares to be issued pursuant to Section 1.2 hereof will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of section 4(2) of the Securities Act
and/or Rule 506 of Regulation D promulgated by the SEC thereunder.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF NEWCO

As an inducement to, and to obtain the reliance of the Company, Newco represents
and warrants as follows:

2.1 Organization. Newco is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Nevada. Newco has the power and
is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualification to do business as a
foreign corporation in jurisdictions in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of Newco’s organizational
documents. Newco has taken all action required by laws, its Articles of
Incorporation, certificate of business registration, or otherwise to authorize
the execution and delivery of this Agreement. Newco has full power, authority,
and legal right and has taken or will take all action required by law, its
Articles of Incorporation, and otherwise to consummate the transactions herein
contemplated.

2.2 Capitalization. All issued and outstanding shares of Newco are legally
issued, fully paid, and non-assessable and were not issued in violation of the
pre-emptive or other rights of any person. Newco has no outstanding options,
warrants, or other convertible securities.

2.3 Financial Statements. Except as set forth herein or in the Newco Schedules:

(a) Newco has filed all local income tax returns required to be filed by it from
its inception to the date hereof. All such returns are complete and accurate in
all material respects.

(b) Newco has no liabilities with respect to the payment of federal, county,
local, or other taxes (including any deficiencies, interest, or penalties),
except for taxes accrued but not yet due and payable, for which Newco may be
liable in its own right or as a transferee of the assets of, or as a successor
to, any other corporation or entity.

(c) No deficiency for any taxes has been proposed, asserted or assessed against
Newco. There has been no tax audit, nor has there been any notice to Newco by
any taxing authority regarding any such tax audit, or, to the knowledge of
Newco, is any such tax audit threatened with regard to any taxes or Newco tax
returns. Newco does not expect the assessment of any additional taxes of Newco
for any period prior to the date hereof and has no knowledge of any unresolved
questions concerning the liability for taxes of Newco.

(d) Newco has provided to the Company the audited, consolidated balance sheet
and statements of income, stockHolder’ equity and cash flows of Newco for the
periods ended December 31, 2012, December 31, 2013, and the unaudited,
consolidated balance sheet, statements of income, stockHolder’ equity and cash
flows of Newco for the period ended March 31, 2014, (collectively, the “Newco
Financial Statements”). The Newco Financial Statements shall have been prepared
from the books and records of Newco and audited/reviewed in

 

5



--------------------------------------------------------------------------------

accordance with U.S. Generally Accepted Accounting Principles under the PCAOB
guidelines by independent certified public accounting firms. Except as set forth
in the Newco Schedules (as that term is defined herein), Newco does not have any
liabilities; and

(e) The books and records, financial and otherwise, of Newco are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.

2.4 Information. The information concerning Newco set forth in this Agreement
and the Newco Schedules (as that term is defined herein) are and will be
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading as of the date hereof and as of the Closing Date.

2.5 Common Stock Equivalents. There are no existing options, warrants, calls,
and commitments of any character or other common stock equivalents relating to
the authorized and unissued Newco Shares.

2.6 Absence of Certain Changes or Events. Except as set forth in this Agreement
or the Newco Schedules:

(a) Except in the normal course of business, there has not been (i) any material
adverse change in the business, operations, properties, assets, or condition of
Newco; or (ii) any damage, destruction, or loss to Newco (whether or not covered
by insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of Newco;

(b) Newco has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
not otherwise in the ordinary course of business; (ii) paid any material
obligation or liability not otherwise in the ordinary course of business
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent Newco consolidated balance sheet, and current liabilities
incurred since that date in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights not otherwise in the ordinary course of business; (iv) made or permitted
any amendment or termination of any contract, agreement, or license to which
they are· a party not otherwise in the ordinary course of business if such
amendment or termination is material, considering the business of Newco; or
(v) issued, delivered, or agreed to issue or deliver any stock, bonds or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock).

2.7 Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of Newco, threatened by or against
Newco, or affecting Newco, or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.

2.8 No Conflict with Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Newco is a party or to which any of
its properties or operations are subject.

 

6



--------------------------------------------------------------------------------

2.9 Contracts. Newco has provided, or will provide the Company, copies of all
material contracts, agreements or other commitments to which Newco is a party or
by which it or any of its assets, products, technology, or properties are bound.

2.10 Compliance with Laws and Regulations. Newco has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of Newco.

2.11 Approval of Agreement. The Board of Directors of Newco and the Newco Holder
have authorized the execution and delivery of this Agreement by Newco and have
approved the transactions contemplated hereby.

2.12 Title and Related Matters. Newco has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the Newco balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent; and as described in the Newco Schedules.

2.13 Governmental Authorizations. Newco has all licenses, franchises, permits,
and other government authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
government body is required in connection with the execution and delivery by
Newco of this Agreement and the consummation by Newco of the transactions
contemplated hereby.

2.14 Continuity of Business Enterprises. Newco has no commitment or present
intention to liquidate Newco or sell or otherwise dispose of a material portion
of its business or assets following the consummation of the transactions
contemplated hereby.

2.15 Ownership of Newco Shares. The Newco Holder are the legal and beneficial
owners of 100% of the Newco Shares as set forth on Schedule A, free and clear of
any claims, charges, equities, liens, security interests, and encumbrances
whatsoever, and the Newco Holder have full right, power, and authority to
transfer, assign, convey, and deliver their respective Newco Shares; and
delivery of such common stock at the Closing will convey to the Company good and
marketable title to such shares free and clear of any claims, charges, equities,
liens, security interests, and encumbrances except for any such claims, charges,
equities, liens, security interests, and encumbrances arising out of such shares
being held by the Company.

2.16 Brokers. Newco has not entered into any contract with any person, firm or
other entity that would obligate Newco or the Company to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.

2.17 Subsidiaries. There are no Subsidiaries of Newco.

 

7



--------------------------------------------------------------------------------

2.18 Intellectual Property. Newco owns or has the right to use all Intellectual
Property (as defined below) necessary to use, manufacture, market and distribute
the products manufactured, marketed, sold or licensed, and to provide the
services provided, by Newco to other parties (together, the “Customer
Deliverables”) and to operate the internal systems of Newco that are material to
its business or operations, including, without limitation, computer hardware
systems, software applications and embedded systems (the “Internal Systems”; the
Intellectual Property owned by or licensed to Newco and incorporated in or
underlying the Customer Deliverables or the Internal Systems is referred to
herein as the “Newco Intellectual Property”). Each item of Newco Intellectual
Property will be owned or available for use by the surviving entity immediately
following the Closing on substantially identical terms and conditions as it was
immediately prior to the Closing. Newco has taken all reasonable measures to
protect the proprietary nature of each item of Newco Intellectual Property. To
the knowledge of Newco, (a) no other person or entity has any rights to any of
Newco Intellectual Property owned by Newco except pursuant to agreements or
licenses entered into by Newco and such person in the ordinary course, and
(b) no other person or entity is infringing, violating or misappropriating any
of Newco Intellectual Property. For purposes of this Agreement, “Intellectual
Property” means all (i) patents and patent applications, (ii) copyrights and
registrations thereof, (iii) computer software, data and documentation,
(iv) trade secrets and confidential business information, whether patentable or
un-patentable and whether or not reduced to practice, know-how, manufacturing
and production processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, (v) trademarks, service marks, trade names, domain names and
applications and registrations therefore and (vi) other proprietary rights
relating to any of the foregoing.

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

As an inducement to, and to obtain the reliance of Newco, the Company represents
and warrants as follows:

3.1 Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being consummated, and there is no jurisdiction
in which it is not qualified in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification. Included in the Company Schedules (as hereinafter defined) are
complete and correct copies of the Articles of Incorporation and bylaws of the
Company, and all amendments thereto, as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate ‘any provision of the
Company’s Articles of Incorporation or bylaws the Company has taken all action
required by law, its Articles of Incorporation, its bylaws, or otherwise to
authorize the execution and delivery of this Agreement, and the Company has full
power, authority, and legal right and has taken all action required by law, its
Articles of Incorporation, bylaws, or otherwise to consummate the transactions
herein contemplated.

 

8



--------------------------------------------------------------------------------

3.2 Capitalization. Prior to the Authorized Increase, the Company’s authorized
capitalization consists of One Hundred Million (100,000,000) shares of Common
Stock, of which 24,982,822 shares are issued and outstanding at Closing and
immediately prior to the issuance of the Exchange Shares; and One Hundred
Million (100,000,000) shares of Preferred Stock, of which no shares are issued
and outstanding. All presently issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the pre-emptive or
other rights of any person. The Exchange Shares will be legally issued, fully
paid and non-assessable and shall not be issued in violation of any pre-emptive
or other rights of any other person, if any.

3.3 Subsidiaries.

(a) For each subsidiary of the Company (a “Company Subsidiary”), Section 3.3(a)
of the Company Disclosure Schedule lists the name, jurisdiction of incorporation
or organization, and each jurisdiction such Company Subsidiary is qualified to
do business.

(b) Each Company Subsidiary is a corporation or limited liability company duly
incorporated or organized, validly existing and in good standing (except in the
case of good standing, any jurisdiction that does not recognize such concept)
under the laws of its jurisdiction of incorporation or organization, and has all
corporate or limited liability powers, except where failure to be so
incorporated or organized, validly existing or in good standing (except in the
case of good standing, any jurisdiction that does not recognize such concept),
or to have such corporate or limited liability powers would not have a Material
Adverse Effect. Each Company Subsidiary is duly qualified to do business as a
foreign corporation or limited liability company, and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified or in good standing would not
have a Material Adverse Effect. Other than its Subsidiaries, neither the Company
nor any of the Subsidiaries beneficially owns or controls, directly or
indirectly, any equity or similar securities of any corporation or other entity
whether incorporated or unincorporated.

(c) All of the outstanding shares of capital stock of, or other voting
securities or ownership interests in, each of the Company Subsidiaries are owned
by the Company, directly or indirectly, free and clear of any Lien other than
Liens specified in the organizational documents of such Company Subsidiary and
other than any restrictions imposed under the Securities Act. Other than the
outstanding shares of capital stock of, or other voting securities or ownership
interests in, each Company Subsidiary that is owned by the Company, directly or
indirectly through one or more Subsidiaries, there are no outstanding (i) shares
of capital stock or other voting securities or ownership interests in any of the
Company’s Subsidiaries, (ii) securities of the Company or any of its
Subsidiaries convertible into or exchangeable for shares of capital stock or
other voting securities or ownership interests in any of the Company’s
Subsidiaries, or (iii) options or other rights by any Person other than the
Company or any of its Subsidiaries to acquire from the Company or any of its
Subsidiaries, or other obligation of the Company or any of its Subsidiaries to
issue, any capital stock or other voting securities or ownership interests in,
or any securities convertible into or exchangeable for any capital stock or
other voting securities or ownership interests in, any of the Company’s
Subsidiaries.

 

9



--------------------------------------------------------------------------------

3.4 Financial Statements. Except as described herein or in the Company
Schedules:

(a) The Company has no liabilities with respect to the payment of any federal,
state, county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which the
Company may be liable in its own right, or as a transferee of the assets of, or
as a successor to, any other corporation or entity.

(b) The Company has filed all federal, state, or local income tax returns
required to be filed by it from inception.

(c) The books and records, financial and otherwise, of the Company are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.

(d) No deficiency for any taxes has been proposed, asserted or assessed against
the Company. There has been no tax audit, nor has there been any notice to the
Company by any taxing authority regarding any such tax, audit, or, to the
knowledge of the Company, is any such tax audit threatened with regard to any
taxes or the Company tax returns. The Company does not expect the assessment of
any additional taxes of the Company for any period prior to the date hereof and
has no knowledge; of any unresolved questions concerning the liability for taxes
of the Company.

(e) The Company has good and marketable title to its assets and, except as set
forth in the Company Schedules, has no material contingent liabilities, direct
or indirect, matured or un-matured.

3.5 Information. The information concerning the Company set forth in this
Agreement and the Company Schedules are and will be complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading as of the date
hereof and as of the Closing Date.

3.6 Common Stock Equivalents. Except as set forth in the Company Financial
Statements, there are no existing options, warrants, calls; and commitments of
any character or other common stock equivalents relating to authorized and
unissued stock of the Company.

3.7 Absence of Certain Changes or Events. Except as described herein or in the
Company Schedules or actions pertaining to the spin-off of the Company’s
business in China:

(a) There has not been (i) any material adverse change, financial or otherwise,
in the business, operations, properties, assets, or condition of the Company
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of the Company;

(b) The Company has not (i) amended its Articles of Incorporation or By-Laws;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockHolder or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock;
(iii) waived any rights of value which in the aggregate are extraordinary or
material considering the business of the Company; (iv) made any material change
in its method of management, operation, or accounting; (v) entered into any
other material transactions; (vi) made any accrual or arrangement for or payment
of bonuses or

 

10



--------------------------------------------------------------------------------

special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees; or (viii) made any increase in any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement, made to, for, or with its officers, directors, or
employees;

(c) The Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent the Company balance sheet and current liabilities incurred since that
date in the ordinary course of business and professional and other fees and
expenses incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or-rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $50,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which- in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Company; or
(vi) issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement;

(d) The Company has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $5,000 in the aggregate as of the
Closing Date; and

(e) To the best knowledge of the Company, it has not become subject to any law
or regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
the Company.

3.8 Title and Related Matters. The Company has good and marketable title to all
of its properties, interest in properties, and assets, real and personal, which
are reflected in the Company balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:

(a) statutory liens or claims not yet delinquent;

(b) such imperfections of title and easements as do not and will not materially
detract from or interfere with the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties; and

(c) as described in the Company Schedules.

 

11



--------------------------------------------------------------------------------

3.9 Litigation and Proceedings. There are no actions, suits, or proceedings
pending or, to the knowledge of the Company, threatened by or against or
affecting the Company, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.

3.10 Contracts. The Company is not a party to any material contract, agreement,
or other commitment, except as specifically disclosed in its schedules to this
Agreement.

3.11 No Conflict with Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute a default under, any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or to which it or any of its assets or operations
are subject.

3.12 Governmental Authorizations. The Company is not required to have any
licenses, franchises, permits, and other government authorizations, that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by the Company of this Agreement and the consummation by
the Company of the transactions contemplated hereby.

3.13 Compliance with Laws and Regulations. To the best of its knowledge, the
Company has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets, or conditions of the
Company or except to the extent that noncompliance would not result in the
incurrence of any material liability.

3.14 Insurance. The Company owns no insurable properties and carries no casualty
or liability insurance.

3.15 Approval of Agreement. The Board of Directors of the Company has authorized
the execution and delivery of this Agreement by the Company and has approved
this Agreement and the transactions contemplated hereby.

3.16 Material Transactions of Affiliates. Except as disclosed herein and in the
Company Schedules, there exists. no material contract, agreement, or arrangement
between the Company and any person who was at the time of such contract,
agreement, or arrangement an officer, director, or person owning of record or
known by the Company to own beneficially, 10% or more of the issued and
outstanding common stock of the Company and which is to be performed in whole or
in part after the date hereof or was entered into not more than three years
prior to the date hereof. Neither any officer, director, nor 10% stockholder of
the Company has, or has had during the last preceding full fiscal year, any
known interest in any material transaction with the Company which was material
to the business of the Company. The Company has no commitment, whether written
or oral, to lend any funds to, borrow any money from, or enter into any other
material transaction with any such affiliated person.

 

12



--------------------------------------------------------------------------------

3.17 Employment Matters.

(a) Neither the Company nor any Company Subsidiary is a party to any collective
bargaining agreement or other contract or agreement with any group of employees,
labor organization or other representative of any of the employees of the
Company or any Company Subsidiary and, to the knowledge of the Company, there
are no organizational or decertification efforts presently being made involving
any of the employees of the Company or its Subsidiaries. Within the past three
(3) years, there have been no strikes, slowdowns, work stoppages, lockouts or
other material labor disputes with respect to any employees of the Company or
any Company Subsidiary. To the Company’s knowledge, no executive or key employee
or group of employees of the Company has any plan to terminate his or her
employment with the Company or has threatened to do so. The Company and its
Subsidiaries have complied in all material respects with all laws relating to
employment and labor, including, any provisions thereof relating to wages, hours
and collective bargaining. No person has asserted that the Company or any of its
Subsidiaries is liable for any arrears of wages or penalties for failure to
comply with any of such laws.

(b) No Company employee is a party to a written employment agreement or contract
with the Company or any Company Subsidiary for a specified length of time and
each is employed “at will.”

3.18 The Company Schedules. Prior to the Closing, the Company shall have
delivered to Newco the following schedules, which are collectively referred to
as the “the Company Schedules,” which are dated the date of this Agreement, all
certified by an officer to be complete, true, and accurate.

(a) a schedule containing complete and accurate copies of the Articles of
Incorporation, and amendments thereto, if applicable, and by-laws, as amended,
of the Company as in effect as of the date of this Agreement;

(b) a schedule containing a certified shareholder listing from the transfer
agent of the Company or certified by the Chairman of the Board and Chief
Executive Officer of the Company; and

(c) a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the Company Schedules.

3.19 Brokers. The Company has not entered into any contract with any person,
firm or other entity that would obligate Newco or the Company to pay any
commission, brokerage or finders’ fee in connection with the transactions
contemplated herein.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

4.1 Current Report. If and when applicable, the Parties shall file a current
report on Form 8-K relating to this Agreement and the transactions contemplated
hereby (the “Current Report”). Each of the Company and Newco shall cause the
Current Report to be filed with the Securities & Exchange Commission (“SEC”) no
later than four business days of the Closing and to otherwise comply with all
requirements of applicable federal and state securities laws

4.2 Actions of the Company’s ShareHolder. Prior to the Closing, the Company
shall cause the following actions to be taken by the written consent of the
Holder of a majority of the outstanding shares of common stock of the Company:

(a) the approval of this Agreement, the Charter Amendment, the Financing, the
Appointment, and the Spin-Off and the transactions contemplated hereby and
thereby; and

(b) such other actions as the directors may determine are necessary or
appropriate.

4.3 Actions of Newco. Prior to the Closing, Newco shall cause the following
actions to be taken by the written consent of the Holder of a majority of the
outstanding shares of common stock of Newco:

(a) the approval of this Agreement and the transactions contemplated hereby and
thereby; and

(b) such other actions as the directors may determine are necessary or
appropriate.

4.4 Access to Properties and Records. The Company and Newco will each afford to
the officers and authorized representatives of the other reasonable access to
the properties, books, and records of the Company or Newco in order that each
may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other, and each will furnish the other with
such additional financial and operating data and other information as to the
business and properties of the Company or Newco as the other shall from time to
time reasonably request.

4.5 Delivery of Books and Records. At the Closing, the Company shall deliver to
Newco, the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of the Company now in the possession
or control of the Company or its representatives and agents.

4.6 Actions Prior to Closing by both Parties.

(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the Company or Newco Schedules or as permitted or contemplated
by this Agreement, the Company and Newco will each: (i) carry on its business in
substantially the same manner as it has heretofore; (ii) keep its properties in
states of good repair arid condition as at present, except for depreciation due
to ordinary wear and tear and damage due to casualty; (iii) maintain in full
force and effect insurance comparable in an amount and in scope of coverage to
that now maintained by it; (iv) perform in all material respects all of its
obligation under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business; (v) use its best efforts to
maintain and preserve. its business organization intact, to retain its key
employees, and to maintain its relationship with its material suppliers and

 

14



--------------------------------------------------------------------------------

customers; and (vi) fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.

(b) Except as set forth herein, from and after the date of this Agreement until
the Closing Date, neither the Company nor Newco will: (i) make any change in
their organizational documents, charter documents or bylaws; (ii) take any
action described in Section 2.6 in the case of Newco, or in Section 3.7, in the
case of the Company (all except as permitted therein or as disclosed in the
applicable party’s schedules); (iii) enter into or amend any contract,
agreement, or other instrument of any of the types described in such party’s
schedules, except that a party may enter into or amend any contract, agreement,
or other instrument in the ordinary course of business involving the sale of
goods or services, or (iv) make or change any material tax election, settle or
compromise any material tax liability or file any amended tax return.

4.7 Appointment of Board Members. At the Closing, the Company’s current officers
and directors shall have resigned effective upon the appointment of Newco’s
Board of Directors set forth on Schedule B on the Closing Date as members of the
Company’s Board of Directors.

4.8 Mutual Indemnification.

(a) Newco hereby agrees to indemnify the Company and each of the officers,
advisors, creditors, agents and directors of the Company as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made in Article II. The indemnification provided for in
this paragraph shall not survive the Closing and consummation of the
transactions contemplated hereby but shall survive the termination of this
Agreement pursuant to Section 7.1 of this Agreement.

(b) The Company hereby agrees to indemnify Newco and each of the officers,
advisors, creditors, agents and directors of Newco as of the date of execution
of this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on any inaccuracy :appearing in or
misrepresentation made under Article Ill. The indemnification provided for in
this paragraph shall not survive the Closing and consummation of the
transactions contemplated hereby but shall survive the termination of this
Agreement pursuant to Section 7.1 of this Agreement.

4.9 Plan of Reorganization. This Agreement is intended to constitute a “plan of
reorganization” within the meaning of Treasury Regulation Section 1.368-2(g).
From and after the date of this Agreement and until the Closing Date, each Party
hereto shall use its reasonable best efforts to cause the Share Exchange to
qualify; and will not knowingly take any action, cause any action to be taken;
fail to take any action or cause any action to fail to be taken which action or
failure to act could prevent the Share Exchange from qualifying as a
reorganization under the provisions of Section 368(a) of the Code.

 

15



--------------------------------------------------------------------------------

4.10 Financial Statements. (a) At the Closing, the Company shall deliver to
Newco the financial statements of the Company as filed with the Securities and
Exchange Commission for the last two fiscal years and any interim periods up to
the date of the Spin-off, including any and all of the information used to
prepare the financial statements including, but not limited to, work papers,
general ledgers. QuickBooks files and any and all files and documents used to
prepare same.

(b) At the Closing, Newco shall deliver to the Company the financial statements
of Newco for the last two fiscal years and any interim periods up to the Closing
Date, including any and all of the information used to prepare the financial
statements including, but not limited to, work papers, general ledgers.
QuickBooks files and any and all files and documents used to prepare same.

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:

5.1 Accuracy of Representations; Performance. The representations and warranties
made by Newco in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at and as of the Closing Date (except for changes therein
permitted by this Agreement), and Newco shall have performed or complied with
all covenants and conditions required by this Agreement to be performed or
complied with by Newco prior to or at the Closing. The Company may request to be
furnished with a certificate, signed by a duly authorized officer of Newco and
dated the Closing Date, to the foregoing effect.

5.2 Officer’s Certificates. The Company shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Newco to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of Newco threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the Newco Schedules, by or
against Newco which might result in any material adverse change in any of the
assets, properties, business, or operations of Newco.

5.3 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Newco, nor shall any event that has occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business, or operations.

5.4 Good Standing. The Company shall have received certificates of good standing
from the Secretary of State of Nevada a certifying that Newco is in good
standing in such jurisdictions, respectively.

 

16



--------------------------------------------------------------------------------

5.5 Other Items.

(a) The Company shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as the Company may
reasonably request.

(b) Complete and satisfactory due diligence review of Newco by the Company.

(c) Approval of the Transaction by the Newco Board and the Newco Holder.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF NEWCO

The obligations of Newco under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:

6.1 Approval of Reorganization. The Company shall have obtained the prior
written consent of a majority of the Company’s shareHolder prior to the Exchange
for the Charter Amendment, the Conversion, the Financing, the Appointments, the
Spin-Off and the NYGG Debt Conversion and shall have filed a Definitive
Information Statement related to such approvals.

6.2 Approval of Listing. The Company’s listing for trading by NASDAQ under a
proposed stock symbol “SIXD” or such similar name as is available and granted by
NASDAQ.

6.3 Completion of the Financing. The aggregate proceeds from the Financing shall
have been raised and placed in escrow with an escrow agent wherein net proceeds
shall be released to the Company at the Closing.

6.4 Accuracy of Representations; Performance. The representations and warranties
made by the Company in this Agreement were true when made and shall be true as
of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and the Company shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by the Company prior to or at the Closing. Newco
shall have been furnished with a certificate, signed by a duly authorized
executive officer of the Company and dated the Closing Date, to the foregoing
effect.

6.5 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of the Company nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business, or operations of the Company.

 

17



--------------------------------------------------------------------------------

6.6 Good Standing. Newco shall have received a certificate of good standing from
the Secretary of State of the State of Nevada or other appropriate office, dated
as of a date within ten days prior to the Closing Date certifying that the
Company is in good standing as a corporation in the State of Nevada.

6.7 Officer’s Certificate. Newco shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of the
Company to the effect that no litigation, proceeding, investigation, or inquiry
is pending or, to the best knowledge of the Company threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement

6.8 Other Items.

(a) Newco shall have received a stockholder list of the Company containing the
name, address, and number of shares held by each the Company stockholder as of
the date of Closing certified by an executive officer of the Company as being
true, complete, accurate, and further certified, by the Company transfer agent.

(b) Newco shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Newco may
reasonably request.

(c) Complete and satisfactory due diligence review of the Company by Newco.

(d) Approval of the Transaction by the Company’s Board of Directors and a
majority of shareHolder of the Company.

(e) There shall have been no material adverse changes in the Company, financial
or otherwise.

(f) There shall be no change to the Company Common Stock Equivalents outstanding
as of immediately prior to the Closing. For purposes of the foregoing, the
“Company Common Stock Equivalents” shall mean any subscriptions, warrants,
options or other rights or commitments of any character to subscribe for or
purchase from the Company, or obligating the Company to issue, any shares of any
class of the capital stock of the Company or any securities convertible into or
exchangeable for such shares.

ARTICLE VII

TERMINATION

7.1 Termination.

(a) This Agreement may be terminated by either the Newco Board or the Company
Board at any time prior to the Closing Date if: (i) there shall be any actual or
threatened action or proceeding before any court or any governmental body which
shall seek to

 

18



--------------------------------------------------------------------------------

restrain, prohibit, or invalidate the transactions contemplated by this
Agreement and which, in the judgment of such board of directors, made in good
faith and based on the advice of its legal counsel, makes it inadvisable to
proceed with the exchange contemplated by this Agreement; (ii) any of the
transactions contemplated hereby are disapproved by any regulatory authority
whose approval is required to consummate such transactions or in the judgment of
such board of directors, made in good faith and based on the advice of counsel,
there is substantial likelihood that any such approval will not be obtained or
will be obtained only on a condition or conditions which would be unduly
burdensome, making it inadvisable to proceed with the exchange; (iii) there
shall have been any change after the date of the latest balance sheets of Newco
and the Company, respectively, in the assets, properties, business, or financial
condition of Newco and the Company, which could have a materially adverse effect
on the value of the business of Newco and the Company respectively, except any
changes disclosed in the Newco and the Company Schedules, as the case may be,
dated as of the date of execution of this Agreement. In the event of termination
pursuant to this paragraph (a) of Section 7, no obligation, right, or liability
shall arise hereunder, and each party shall bear all of the expenses incurred by
it in connection with the negotiation, drafting, and execution of this Agreement
and the transactions herein contemplated; (iv) the Closing Date shall not have
occurred by December 31, 2014; or (v) if the Company shall not have satisfied
Newco’s reasonable request for due diligence materials.

(b) This Agreement may be terminated at any time prior to the Closing by action
of the Company Board if Newco shall fail to comply in any material respect with
any of its covenants or agreements contained in this Agreement or if any of the
representations or warranties of Newco contained herein shall be inaccurate in
any material respect, and, in either case if such failure is reasonably subject
to cure, it remains uncured for seven days after notice of such failure is
provided to Newco. If this Agreement is terminated pursuant to this paragraph
(b) of Section 7.1, this Agreement shall be of no further force or effect, and
no obligation, right, or liability shall arise hereunder, except that Newco
shall bear its own costs as well as the costs incurred by the Company in
connection with th123e negotiation, preparation, and execution of this Agreement
and qualifying the offer and sale of securities contemplated hereby for
exemption from the registration requirements of state and federal securities
laws.

(c) This Agreement may be terminated at any time prior to the Closing by action
of the Newco Board if the Company shall fail to comply in any material respect
with any of its covenants or agreements contained in this Agreement or if any of
the representations or warranties of the Company contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to the Company. If this Agreement is terminated
pursuant to this paragraph (c) of Section 7.1, this Agreement shall be of no
further force or effect, and no obligation, right, or liability shall arise
hereunder, except that the Company shall bear its own costs as well as the costs
of Newco incurred in connection with the negotiation, preparation and execution
of this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America; and, with
respect to matters of state law, with the laws of New York. Any dispute arising
under or in any way related to this Agreement will be submitted to binding
arbitration before a single arbitrator by the American Arbitration Association
in accordance with the Association’s commercial rules then in effect. The
arbitration will be conducted in New York County, New York. The decision of the
arbitrator will set forth in reasonable detail the basis for the decision and
will be binding on the parties. The arbitration award may be confirmed by any
court of competent jurisdiction.

8.2 Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by email,
courier service, registered mail or certified mail, and any such notice or
communication shall be deemed to have been given on the date received.

8.3 Confidentiality. The Company, on the one hand, and Newco and the Newco
ShareHolder, on the other hand, will keep confidential all information and
materials regarding the other Party designated by such Party as confidential.
The provisions of this Section 8.4 shall not apply to any information which is
or shall become part of the public domain through no fault of the Party subject
to the obligation from a third party with a right to disclose such information
free of obligation of confidentiality and subject to any legal obligations to
disclose. Newco and the Company agree that no public disclosure will be made by
either Party of the existence of the Transaction; the letter of intent or any of
its terms without first advising the other Party and obtaining its prior written
consent to the proposed disclosure, unless such disclosure is required by law,
regulation or stock exchange rule.

8.4 Expenses. Except as otherwise set forth herein, all costs and expenses
associated with the transactions contemplated by this Agreement shall be paid
out of the Financing proceeds. Without limiting the generality of the foregoing,
all costs and expenses incurred by the Company and Newco after the Closing shall
be borne by the surviving entity.

8.5 Schedules; Knowledge. Each Party is presumed to have full knowledge of all
information set forth in the information disclosed and delivered by the other
Party pursuant to this Agreement.

8.6 Third Party Beneficiaries. This Agreement is solely among the Company, Newco
and the Newco ShareHolder, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor, or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

8.7 Entire Agreement. This Agreement represents the entire agreement between the
Parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.

8.8 Survival. The representations and warranties of the respective Parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated.

 

20



--------------------------------------------------------------------------------

8.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.

8.10 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may only be amended by a writing signed by
all Parties hereto, with respect to any of the terms contained herein, and any
term or condition of this Agreement may be waived or the time for performance
hereof may be extended by a writing signed by the Party or Parties for whose
benefit the provision is intended.

(Signature page to follow.)

 

21



--------------------------------------------------------------------------------

CLEANTECH INNOVATIONS, INC.     INITIAL KONCEPTS, INC. By:  

/s/ Terry McEwen

    By:  

/s/ Tejune Kang

  Terry McEwen       Tejune Kang   Chairman of the Board and Chief      
Chairman of the Board and Chief   Executive Officer       Executive Officer    
  SHAREHOLDER OF INITIAL       KONCEPTS, INC.      

/s/ Tejune Kang

      Tejune Kang

 

22



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Newco

Shareholder

  

Number of Exchange

Shares

Tejune Kang

   to be provided                     

 

23



--------------------------------------------------------------------------------

SCHEDULE B

Post-Merger Board of Directors *

 

Name

  

Title

1) Tejune Kang

 

2) Adam Hartung

 

3) Terry McEwen

 

4) Anubhav Saxena

  

Chairman & CEO

 

Independent Director

 

Independent Director

 

Independent Director

 

* Subject to change and adjustment

 

24



--------------------------------------------------------------------------------

SCHEDULE C

 

CleanTech ShareHolder

   Number of Cleantech Common Stock
for Cancellation  

Bei Lu

     9,482,751   

Dianfu Lu

     2,117,691   

Wenge Chen

     2,117,691   

Ping Chen

     755,635   

Shengfen Lin

     755,635   

ShareHolder set forth in the Company’s S-1 registration statement, which was
declared effective by the SEC on December 23, 2010

     2,500,000      

 

 

 

TOTAL:

     17,729,403 SHARES      

 

 

 

 

25